Citation Nr: 0830348	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the right knee.

2.	Entitlement to service connection for osteoarthritis of 
the right ankle.

3.	Entitlement to service connection for status post total 
right hip replacement.

4.	Entitlement to service connection for status post total 
left hip replacement.

5.	Entitlement to service connection for arthritis of the 
cervical spine.

6.	Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
April 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at an October 2007 hearing held at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for osteoarthritis 
of the right knee and ankle, arthritis of the cervical and 
lumbar spine and status post bilateral hip replacement.  For 
the reasons discussed below, the veteran's claim must be 
remanded for further evidentiary development.

The Board observes the veteran indicated in an April 2005 VA 
Form 21-4142, Authorization and Consent to Release 
Information, that he began receiving treatment the Orlando VA 
Medical Center (VAMC) beginning in 2000.  However, a review 
of the record reveals that VA treatment records prior to 
September 2003 are not associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the appellant's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

In addition, the record indicates the veteran underwent left 
hip replacement surgery in 1996 and right hip replacement 
surgery in 2001.  Records related to these procedures are 
also not included in the claims file, though it is unclear 
whether these procedures were performed at a VA or private 
facility.  Finally, the Board notes the veteran stated at the 
October 2007 Board hearing that he currently receives both 
private and VA treatment for his current disabilities.  The 
Board notes that there are no potentially relevant private 
treatment records of record.  Thus, on remand, the AOJ should 
attempt to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to the disabilities at issue.  
In particular, the veteran should be 
requested to provide information 
related to his 1996 and 2001 hip 
replacement surgeries.  The AOJ should 
then obtain any relevant treatment 
records identified by the veteran.

2.	Obtain any outstanding VA records for 
treatment for the veteran's claimed 
disabilities.  Specifically, records 
related to the veteran's treatment at 
the Orlando VAMC prior to September 
2003 and after September 2006 must be 
associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




